               Case 19-11791-BLS       Doc 180      Filed 09/18/19   Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                )   Chapter 11
In re:                                          )
                                                )   Case No. 19-11791 (BLS)
                            1
LOOT CRATE, INC., et al.,                       )
                                                )   (Jointly Administered)
                            Debtors.            )
                                                )   Related Doc. 128

         SUPPLEMENTAL DECLARATION OF MARK I. DUEDALL IN SUPPORT
          OF APPLICATION FOR ORDER AUTHORIZING THE RETENTION OF
         BRYAN CAVE LEIGHTON PAISNER LLP AS BANKRUPTCY COUNSEL
             TO THE DEBTORS NUNC PRO TUNC TO THE PETITION DATE

         I, Mark I. Duedall, hereby declare, pursuant to 28 U.S.C. § 1746, that the following

statements are true and correct, to the best of my knowledge and belief, after due inquiry

described herein.

         1.    I am a partner with Bryan Cave Leighton Paisner LLP (“Bryan Cave”),2 an

international law firm with approximately 1,600 lawyers in thirty-six offices domestically and

abroad, including an office in Atlanta located at One Atlantic Center, Fourteenth Floor, 1201 W.

Peachtree Street, NW, Atlanta, GA 30309-3471. I am an attorney, duly admitted and in good

standing to practice in the States of Georgia and Delaware, and in the United States District

Courts for the Northern District of Georgia and of the District of Delaware. I submit this

supplemental declaration in support of the Application.



1
        The Debtors are the following four entities (the last four digits of their respective
taxpayer identification numbers, if any, follow in parentheses): Loot Crate Parent, Inc.; LC
Funding, Inc.; Loot Crate Holdings, Inc.; Loot Crate, Inc. (7119). The Debtors’ noticing address
in these Chapter 11 cases is 3401 Pasadena Avenue, Los Angeles, CA 90031.
2
       Capitalized terms used but not defined herein shall have the meanings ascribed to them in
the Application.



537791502
               Case 19-11791-BLS          Doc 180      Filed 09/18/19   Page 2 of 2



       2.      Sharon Z. Weiss is a partner in Bryan Cave’s Santa Monica office who is not

working on, or otherwise involved in, these Cases. Ms. Weiss serves as the Post-Confirmation

Creditors’ Representative (“Creditor’s Representative”) in the In re Saeed Cohen bankruptcy

case, Case No. 2:13-bk-26483-NB, pending in the United States Bankruptcy Court, Central

District of California, Los Angeles Division.

       3.      In her capacity as the Creditors’ Representative, Ms. Weiss is represented by

Christopher    Celentino    (christopher.celentino@dinsmore.com)        and   Mikel      R.   Bistrow

(mikel.bistrow@dinsmore.com), both of the law firm of Dinsmore & Shohl LLP, 655 West

Broadway, Suite 800, San Diego, CA 92101.

       4.      Mr. Celentino and Ms. Bistrow are counsel to PayPal, Inc. in these Cases. While

I do not believe that this affects Bryan Cave’s disinterestedness or creates an adverse interest, I

disclose this as a potential connection under Bankruptcy Rule 2014 and Local Rule 2014-1(a).

       5.      I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

       Executed on the 18th day of September 2019.


                                                BRYAN CAVE LEIGHTON PAISNER LLP

                                                /s/ Mark I. Duedall
                                                Mark I. Duedall (No. 3346)
                                                One Atlantic Center – Fourteenth Floor
                                                1201 W. Peachtree Street, NW
                                                Atlanta, Georgia 30309-3471
                                                Telephone: (404) 572-6600
                                                Facsimile: (404) 572-6999
                                                Email: mark.duedall@bclplaw.com

                                                Proposed Counsel for the Debtors and Debtors
                                                in Possession




537791502                                        -2-
